Robert L. Brown, Justice, dissenting. The majority reverses a jury verdict which was predicated on circumstantial evidence and, in effect, holds that the trial court abused its discretion in denying a motion for directed verdict. I disagree and would hold that the circumstantial proof supports the jury’s decision in favor of the appellee, Theresa Ziegler. Ziegler was injured and her car was damaged by a horse that escaped from the appellant’s field through an open gate. The appellant, David Sanford, admitted the gate was open. There is no question that the horse and field were under Sanford’s exclusive control. The precise issue before us today — inferred negligence — was argued to the trial court in response to the appellant’s motion for a directed verdict: APPELLEE/PLAINTIFF’S COUNSEL: ... He has stated that the gate was within the control of he and his family, that they are the only ones that go in and out of the gate, that they are the only ones that, to their knowledge, were on the property that night, the only ones that, and they have never before had a problem with anybody else touching the gate or opening the gate or leaving it open. I think the jury can infer from the fact that the gate was within their exclusive control, they were the last ones to use it, that they could have made a mistake even though Mr. Sanford has testified on the record that he doesn’t make mistakes. THE COURT: Anything further? APPELLANT/DEFENDANT’S COUNSEL: Your Honor, I think it requires the jurors to make a considerable assumption or presumption to tie the open gate to the conduct of the Sanfords. There’s just a total absence of any evidence that the Sanfords are the ones that left the gate open and without that critical evidence or something indicating that they failed to exercise ordinary care, like failing to check it when they did leave the night before, there’s simply not any evidence of negligence on their part. (Emphasis added.) The court then denied the appellant’s motion and sent the case to the jury. Because the appellant designated his record and did not include jury instructions, we have no way of knowing whether the jury was instructed on inferred negligence or not. Surely an open gate to a field where the horse was kept under the exclusive control of appellant Sanford is sufficient circumstantial evidence of negligence. Indeed, Sanford admitted that the horse got out through the open gate. The jury was perfectly free to infer negligence from these facts. This court has been reluctant in the past to decide a plaintiffs circumstantial case against the plaintiff as a matter of law, whether it be by directed verdict, summary judgment, or reversal of a jury verdict. See, e.g., Muskogee Bridge Co. v. Stansell, 311 Ark. 113, 842 S.W.2d 15 (1992) (material facts established by circumstantial evidence; directed verdict denied); Interstate Freeway Serv., Inc. v. Houser, 310 Ark. 302, 835 S.W.2d 872 (1992) (fraud inferred from circumstances supported a jury verdict). As illustrative of this point, most recently this court denied a defendant’s motion for summary judgment and inferred negligence from a glob of soap on the floor of a restroom in a slip-and-fall case. Shrum v. Southern Farm Casualty Insur. Co., 312 Ark. 151, 848 S.W.2d 395 (1993). Indeed, it is blackletter law that reasonable inference of negligence gleaned from the circumstances may qualify as substantial evidence to sustain a jury verdict. White River Rural Water Dt. v. Moon, 310 Ark. 624, 839 S.W.2d 211 (1992); Ferrell v. Whittington, 271 Ark. 750, 610 S.W.2d 572 (1981). The reasonable inferences in the present case are that Sanford negligently left the gate to his field open and his horse escaped causing injury to Theresa Ziegler. The trial court’s refusal to direct a verdict, undoubtedly, was based on what could be reasonably inferred in this case. The majority now holds that the court abused its discretion. To hold that an abuse of discretion transpired in this instance is inconsistent with past decisions and is something of an anomaly in our history of inferred-negligence cases. I respectfully dissent. Hays and Corbin JJ., join.